Is eo
|

 

 

~

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified): OR Belt ‘Page ! of I | |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

. United StatesofAmerica JUDGMENT IN A CRIMINAL CASE
v. oo . ’ (For Offenses Committed On of After November 1, 1987)
Ignacio Romero-Lopez | Case Number: 3:19-mj-24530

 

Craig Joseph Leff—

Defendant's Attorney

 

REGISTRATION NO. 91858298"

 

 

 

 

 
 

 

 

 

 

 

 

 

. THE DEFENDANT:

I pleaded guilty to count(s) 1 of Complaint | cents othe
Li was found guilty to count(s) . co SOUTHE PN DIGTRIOT GF Ga HIE RINIA

after a plea of not guilty. —_

Accordingly, the defendant i is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) Oo 1... _
(1 The defendant has been found not guilty on count(s) | 7
C] Count(s) dismissed on the motion of the United States.

: IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be |
imprisoned for a term of; | .
\ TIME SERVED . a a days

 

= Assessment: $10 WAIVED - Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.
[I Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

- of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
~ imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances.

Thursday, December 5, 2019
Date of Imposition of Sentence

Received ‘Av \ Wee 5 a LY Up th an

HONORABLE F, A. GOSSETT III
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | : _ 3:19-mj-24530
